Citation Nr: 0900812	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-39 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals 
of a healed fracture, subcondylar region of the left 
mandible, with temporomandibular joint (TMJ) dysfunction and 
deterioration of the left mandibular condyle.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 Rating Decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued a 50 percent 
evaluation for a healed fracture, subcondylar region of the 
left mandible, with TMJ dysfunction and deterioration of the 
left mandibular condyle.

The veteran has been service connected since February 1979 
for his jaw disability.  The evaluation was increased to 30 
percent, and later to 50 percent, as of October 2000.  


FINDING OF FACT

The veteran's jaw disability is manifested by the loss of the 
left condylar head of the mandible and involving 
temporomandibular articulation; there is not complete 
mandible loss between the angles.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 50 percent for the 
veteran's jaw disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.150, Diagnostic Codes 9901-9905 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA complied with its general duty to notify the veteran as to 
what was necessary for an increased rating.  VA sent the 
veteran a letter in April 2007 informing him that to receive 
an increased evaluation, he must show that his disability has 
worsened.  The letter notified the veteran of the types of 
evidence necessary to substantiate the claim.  The letter 
informed the veteran of the evidence VA then possessed, the 
evidence VA was expected to obtain, and the evidence VA 
needed the veteran to provide.  The letter also addressed how 
VA determines the effective date and the appropriate 
disability rating.  This notice was provided prior to the 
initial rating decision on the veteran's claim.  

For an increased-compensation claim, however, there are more 
specific requirements for VA.  Section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In May 2008, subsequent to the rating decision, a letter 
specifically addressing Vazquez-Flores requirements was sent 
to the veteran.  This letter discussed what must be shown for 
the highest available rating under the currently-applied 
Diagnostic Code.  The letter informed the veteran that it 
considered the impact of the condition and symptoms on the 
veteran's employment and daily life, as well as specific 
measurements of the jaw disability, in determining the 
disability rating.  Notably, however, the May 2008 letter 
only addressed what must be shown for the highest available 
rating under Diagnostic Code 9902, 50 percent, which requires 
the loss of approximately one-half of the mandible and 
involving temporomandibular articulation.  The veteran was 
already rated at 50 percent, though, and for an increased 
rating for his jaw disability, he must show complete mandible 
loss between the angles, which would be rated under 
Diagnostic Code 9901.  The letter did not address what was 
required under Diagnostic Code 9901 for a 100 percent 
evaluation, and thus the letter still failed to fully inform 
the veteran as to what must be shown for a higher rating.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating:  (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

Despite VA's failure to address what must be shown for a 100 
percent rating under Diagnostic Code 9901, the veteran had 
already shown actual knowledge of what was required, and he 
was therefore not prejudiced by any failure on the part of 
VA.  In a May 2007 statement, the veteran stated, "I was 
diagnosed under code 9902, which is loss of half of my 
mandible.  Under diagnostic code 9901 which I believe I 
should be rated under now[, it] says I qualify for 100% when 
I lose complete loss of mandible between angles [sic]."  He 
further explained that he believed that he met this standard, 
and was thus entitled to a 100 percent evaluation.  Based on 
the veteran's actual knowledge, any error by VA in informing 
the veteran what must be shown under Diagnostic Code 9901 did 
not affect the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  The RO has obtained VA 
treatment records, and the appellant was afforded a VA 
medical examination in May 2007.  The Board further observes 
that the appellant has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Of note, the veteran claims in a November 2008 statement that 
his entire jaw, rather than simply the left side, is affected 
by the disability.  He stated, "I use[d] to have discomfort 
with the muscle on the bad side, now I [have] the same 
discomfort from both sides. . . . No one can tell me my whole 
jaw isn't injured now, all these years of having only one 
side of my jaw has now pretty much taken my whole jaw."  The 
Board has determined that these statements do not warrant 
another examination.  Initially, under Diagnostic Code 9901, 
pain in the jaw and function of the jaw are irrelevant; a 100 
percent evaluation is only to be assigned if the veteran has 
lost the mandible completely between the angles.  The veteran 
has not indicated bone or joint loss on the right side of his 
mandible.  A new examination is also not warranted because 
the veteran described the same symptomatology at the time of 
the May 2007 examination.  In a statement submitted 
approximately one week following the May 2007 examination, 
the veteran stated that he believed he should be rated under 
Diagnostic Code 9901 as 100 percent disabled because he had a 
complete loss of the mandible between the angles.  This 
statement is virtually identical to the November 2008 
statement.  As addressed below, however, the May 2007 
examination noted no problems with the right side of his 
mandible.  Based on the veteran claiming the same problems in 
November 2008 as he did in May 2007, and the lack of any 
finding of deterioration of the right side of the veteran's 
mandible in May 2007, no further examination is necessary. 

Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is clearly documented that the veteran suffered a fracture 
of the left side of his mandible during service in 1975.  

A December 2000 examination revealed that the veteran's left 
mandibular condyle was deteriorated to about half of its 
normal height.  The report indicated TMJ dysfunction 
secondary to old trauma.  

The veteran was again seen in August 2004.  The resulting 
examination worksheet noted that the "left condyle [is] 
about 1/2 normal size."  

The veteran was examined in May 2007 in conjunction with this 
claim for an increased evaluation.  The examiner determined 
that the veteran could open his mandible to 39 millimeters 
without pain, with 3-4 millimeters of deviation to the left.  
Palpitation of the mastication muscles was normal and 
nontender, and the examiner heard no clicks, pops, or 
crepitus in either of the mandibular joints.  There was no 
evidence of malunion.  The examiner was unable to feel any 
condylar movement in the left temporomandibular joint, and 
determined that the left condylar head had been lost.  X-rays 
of the veteran's jaw at the time of the examination showed no 
more deterioration than X-rays taken in 2000 or 2002.  The 
examiner did not note any deterioration of the right side of 
the veteran's mandible bone or joints.

In May 2007, the veteran submitted a statement indicating he 
had been told that his disability would "totally deteriorate 
to the point of a complete loss of the mandible angles."  He 
argued that he should be rated under Diagnostic Code 9901 for 
complete loss of the mandible between angles.

In his June 2007 Notice of Disagreement, the veteran 
disagreed with the May 2007 examiner's findings that his jaw 
muscles were not tender, alleging that his jaw was tender 
above and below the break.  He further stated that when his 
50 percent evaluation was established, he "still had the 
ability to move [his] jaw from side to side and was not 
constantly bothered by continuous tenderness and pain.  This 
is getting worse, not better."  He said that his "bone 
structure is not growing back but is going to continue to 
deteriorate."

In May 2008, he submitted a statement indicating how the 
disability affected his everyday life, including his ability 
to eat and rest comfortably.  He stated that the ability to 
use his jaw is slowly being used up.

In November 2008, the veteran stated he is now in constant 
discomfort.  He relies primarily on a liquid diet.  He said 
that the right side of his jaw has been affected by the 
change in the left side.  He stated, "[n]o one can tell me 
my whole jaw isn't injured now[;] all these years of having 
only one side of my jaw has now pretty much taken my whole 
jaw."

Based on the evidence of record, an evaluation in excess of 
50 percent is not warranted.  

Diagnostic Code 9902 requires loss of approximately one-half 
of the mandible.  If there is no temporomandibular 
articulation, a 30 percent evaluation is assigned; if the 
veteran has temporomandibular articulation, a 50 percent 
evaluation is warranted.  38 C.F.R. § 5.150, Diagnostic Code 
9902.  Diagnostic Code 9902 does not provide for an 
evaluation higher than 50 percent.  In order to obtain a 
higher evaluation, the veteran would have to demonstrate 
complete loss of the mandible between the angles.  38 C.F.R. 
§ 4.150, Diagnostic Code 9901.

The most recent VA examination indicates that the veteran has 
lost the condyle of the left mandible.  Previously, he was 
diagnosed with TMJ dysfunction (temporomandibular 
articulation).  Given that the medical evidence shows bone 
loss as well as involvement of temporomandibular 
articulation, a 50 percent disability rating is warranted 
under Diagnostic Code 9902.  

As noted above, to receive a higher evaluation for his jaw 
disability, the veteran would have to demonstrate a complete 
loss of the mandible between the angles under Diagnostic Code 
9901.  No medical evidence of record indicates any bone loss 
in the right side of the veteran's jaw.  The veteran 
originally injured the left side of his jaw.  While he has 
complained of pain in the right side of his jaw, there is no 
evidence indicating any loss of the mandible bone or joints 
on the right side.  Without a complete loss of the mandible 
between the angles, a rating under Diagnostic Code 9901 is 
not warranted.

The veteran has repeatedly asserted that he believes that the 
right side of his jaw is deteriorating.  This is in 
contradiction to the medical evidence.  The veteran is able 
to comment on pain and other symptoms observable by a 
layperson, but importantly, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  His 
comments concerning the effect of the bone loss in the left 
side of his jaw on the bones in the right side of his jaw are 
thus limited in weight, and are not sufficient to outweigh 
medical findings that do not show deterioration of the right 
side of his mandible.

The Board has considered whether or not another Diagnostic 
Code might be more appropriate.  Diagnostic Codes 9903 and 
9904 require nonunion of the mandible, which is not present 
with the veteran.  Diagnostic Code 9905, limited motion of 
temporomandibular articulation, is theoretically applicable, 
as the veteran carries a diagnosis of TMJ.  That Diagnostic 
Code rates by loss of range of motion only and does not 
encompass the difficulties experienced by the veteran due to 
significant bone loss.  Diagnostic Code 9905 thus does not 
best describe the veteran's symptomatology.  Moreover, the 
maximum rating available under Diagnostic Code 9905 is 40 
percent, which is less than the veteran's currently assigned 
50 percent evaluation, making application of Diagnostic Code 
9905 not to the veteran's advantage.

It would not be appropriate to rate the veteran's TMJ 
dysfunction and mandibular bone loss separately.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. 
§ 4.25; Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The 
evaluation of the same disability under various diagnoses, 
however, is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In this case, the medical 
evidence of record indicates that the veteran's bone loss and 
joint involvement are symptoms of a single disability, 
residuals of his service-connected left mandible fracture.  
Both the bone loss and the loss of temporomandibular 
articulation are encompassed in the criteria found in 
Diagnostic Code 9902.  Accordingly, based on the schedular 
criteria, the Board finds that a 50 percent disability rating 
is warranted.

Also, although the veteran's residuals of a left mandible 
fracture are nominally a dental disability, see 38 C.F.R. 
§ 4.150, by its nature it amounts to a musculoskeletal 
disability of a joint (the jaw), rather than of the teeth or 
gums.  The Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The 50 percent level is the maximum disability 
rating available under Diagnostic Code 9902.  If a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that his service-
connected jaw disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  The jaw disability did not prevent the 
veteran from continuing to work as a mail carrier prior to 
his retirement.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected jaw condition.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of the currently 
assigned 50 percent for service-connected residuals of a 
healed fracture, subcondylar region of left mandible, with 
temporomandibular joint dysfunction and deterioration of left 
mandibular condyle is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


